DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on June 17, 2021 for application 14958267.
	
Acknowledgements

Claims 20-21 and 23-39 are canceled.
Claims 40-46 are added.
Claims 19, 22 and 40-46 are pending.
Claims 19, 22 and 40-46 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant’s arguments are moot under new grounds of rejection.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 22, 40-42 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duffy et al. (US 2006/0075255A1) in view of Hutchinson et al. (US 2007/0040848A1) and in further view of O'Neill et al. (US 2014/0071492 A1).
Regarding Claim, Duffy discloses a method at a first computing device of digitally securing an item of content comprising: 
- acquiring identification data regarding the item of content with respect to a user 	
(¶0034, ¶0044, ¶0093)
¶0045, ¶0093, ¶0101)
- generate a [fractal] image from the hashed data (¶0046, ¶0047)
- storing the hashed data in a database in association with the identification data (¶0096) 
- wherein the item of content comprises at least one of a credential of the user, a record of a transaction, and a digital document (Fig. 1; ¶0034)
	Duffy does not disclose using an Integrated Function System (IFS) to generate a fractal image.
	Hutchinson however discloses:
- using an Integrated Function System (IFS) to generate a fractal image (¶0031, ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy to include using an Integrated Function System (IFS) to generate a fractal image, as disclosed in Hutchinson, in order to a provide a system that generates a new class of fractals and a fractal generator able to iteratively generate image data and a number of such fractals. (see Hutchinson ¶0001).

The combination of Duffy and Hutchinson does not disclose transmitting the fractal image to a device of a user.
O'Neill however discloses: transmitting the fractal image to a device of a user (Fig. 6 (606); ¶0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy and Hutchinson to include transmitting the fractal image to a device of a user, as disclosed in O'Neill, in order to provide a system for presentation of addresses at imaging devices to improve the time and accuracy of establishing a connection between a mobile computing device and an imaging device (see O'Neill ¶0008).
Regarding Claim 22, Duffy discloses wherein the item of content is at least one of: 
I. A physical identity credential; 
II. A digital identity credential stored on the electronic device; 
III. A digital record of a financial or commercial transaction; 
IV. A digital representation of a physical document produced by electronically scanning or photographing the physical document; and 3US Patent Application No. 14/958,267PATENT Response Date: June 17, 2021 
V. A digitally generated and stored document, regardless of digital generation or storage format (Fig. 1; ¶0034)
Regarding Claim 40, Duffy discloses wherein the identification data comprises at least one of: a name and an address of the user, digitized biometric data, or content data relating to the item of content (¶0034, ¶0044, ¶0093)
Regarding Claim 41, Duffy discloses wherein the identification data is encrypted (¶0045, ¶0093, ¶0101).
Regarding Claim 42, Duffy discloses wherein the content data comprises the item of content (Fig. 1; ¶0034).
Regarding Claim 45, Duffy discloses wherein the item of content is a digital token (Fig. 1; ¶0034).

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duffy, Hutchinson, O'Neill et al. (US 2014/0071492 A1) and in further view of Sharma (US 2010/0322469 A1).
Regarding Claim 43, the combination of Duffy, Hutchinson, O'Neill does not disclose receiving verification data from a third-party device, the verification data comprising second identification data and second hashed data; looking up the database to verify that the second identification data is stored in association with the second hashed data; upon verification that the second identification data is stored in association with the second hashed data, transmitting, to the third-party device, confirmation of a valid identity.
Sharma discloses receiving verification data from a third-party device, the verification data comprising second identification data and second hashed data; looking up the database to verify that the second identification data is stored in association with the second hashed data; upon verification that the second identification data is stored in association with the second hashed data, transmitting, to the third-party device, confirmation of a valid identity (Fig. 1; ¶0016, ¶0019, ¶0049, ¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy, Hutchinson, O'Neill to include receiving verification data from a third-party device, the verification data comprising second identification data and second hashed data; looking up the database to verify that the second identification data is stored in association with the second hashed data; upon verification that the second identification data is stored in association with the second hashed data, transmitting, to the third-party device, confirmation of a valid identity, as disclosed in Sharma, in order to provide a combination of watermarking and fingerprinting that can address the issues of granularity, robustness and perceptibility, and can allow greater latitude in the design of content identification systems  (see Sharma ¶0008).

Claims 44 and 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duffy, Hutchinson, O'Neill et al. (US 2014/0071492 A1) and in further view of Brunetto (US 9,443,233 B1).
Regarding Claim 44, the combination of Duffy, Hutchinson, O'Neill does not disclose wherein the generation of the fractal image uses a process which is deterministic and stochastic.
Brunetto however discloses wherein the generation of the fractal image uses a process which is deterministic and stochastic (Col. 5 lines 30-40, Col. 12 lines 14-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Duffy, Hutchinson, O'Neill to include wherein the generation of the fractal image uses a process which is deterministic and stochastic, as disclosed in Brunetto, in order to a method for approving a commercial transaction using a customer generated fractal image (see Brunetto Col. 1 lines 5-7).
Regarding Claim 46, Brunetto discloses receiving credentials from the user; and authenticating the user based on the received credentials (Col. 2 lines 52-67).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685